DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A in the reply filed on 1/20/21 is acknowledged.  Claims 3 and 4 pertain to the non-elected embodiments.  As such, claims 3 and 4 are withdrawn from examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siebke (2015/0330470).
Re: claim 1, Siebke shows a method, as in the present invention, comprising:
receiving, by a controller 20a, a first motor shaft angular velocity of a motor shaft of motor 8 at a first time, wherein an electromechanical brake actuator comprises the motor shaft and a ram 6, and is coupled to a derived position sensor comprising the controller 20b, a rotation sensor 12, and an output drive circuit 25; 

calculating, by the controller, a linear translation distance, see paragraphs [0060, 0061];
summing, by the controller, the linear translation distance and a previous ram position to obtain an actual ram position, see paragraphs [0060, 0061]; and
transmitting, by the controller, an output signal from the output drive circuit to an electromechanical brake actuator controller 19.
Re: claim 2, Siebke shows comparing, by the controller, the actual ram position to a maximum extension position box 23; and 
determining, by the controller, that a brake stack height is less than a minimum height threshold, in response to the actual ram position exceeding the maximum extension position, see figures 5 and 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657